389 F.3d 829
Deoderico Polintan SAN PEDRO, Petitioner,v.John ASHCROFT, Attorney General, Respondent.
No. 02-74367.
United States Court of Appeals, Ninth Circuit.
November 8, 2004.

Robert B. Jobe, San Francisco, CA, for Petitioner.
Regional Counsel, Laguna Niguel, CA, District Director, San Diego, CA, Ronald E. LeFevre, Chief Legal Officer, San Francisco, CA, OIL, Donald E. Keener, Alison Marie Igoe, Washington, DC, for Respondent.
Before D.W. NELSON, KOZINSKI, and GRABER, Circuit Judges.

ORDER WITHDRAWING OPINION
ORDER

1
The opinion filed June 23, 2004, and appearing at 372 F.3d 1118 (9th Cir.2004) is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.